           Case 1:19-cv-00603-JLT Document 39 Filed 09/03/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   RORY CHAVEZ,                                      )   Case No.: 1:19-cv-0603 - JLT
                                                       )
12                  Plaintiff,                         )   ORDER AFTER INFORMAL
                                                       )   TELECONFERENCE RE: DISCOVERY
13          v.                                         )   DISPUTE
                                                       )
14   GILBERTO ARIAS, et al.,
                                                       )   (Doc 37)
15                  Defendants.                        )
                                                       )
16
17          At the request of the plaintiff, the Court held an informal telephone conference regarding a

18   discovery dispute. At issue is the deposition of the plaintiff. Counsel for Mr. Arias wishes to take the

19   deposition in-person to view, first-hand, the impacts of his disability. Mr. Chavez objects to the in-

20   person deposition, due to the impacts of the COVID-19 pandemic and the widespread nature of the

21   pandemic in Kern County. At the teleconference, counsel discussed the situation and were able to

22   come to a compromise. Thus, the Court ORDERS:

23          1.      Immediately, the plaintiff will provide to the defense medical records detailing his

24   disability. If the defense requests after reviewing the medical records, Mr. Chavez agrees he will

25   submit to an independent medical examination;

26   ///

27   ///

28   ///
           Case 1:19-cv-00603-JLT Document 39 Filed 09/03/20 Page 2 of 2


 1          2.      The deposition of Mr. Chavez will proceed via videoconference on a day and time

 2   convenient to the parties and counsel.

 3
 4   IT IS SO ORDERED.

 5      Dated:     September 3, 2020                        /s/ Jennifer L. Thurston
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
